NOTICE OF INFORMAL OR NON-RESPONSIVE AMENDMENT

The reply filed on 9/8/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Applicant did not cancel the non-elected claims. Applicant states that, allegedly, “On the record, Applicant has stated that at least Claims 1 and 2 are generic to Specie I through III and Applicant is entitled to rejoinder of the withdrawn claims if the pending generic claims are deemed allowable, which the Office has acquiesced”.
The aforementioned Applicant’s conclusion is incorrect. The Requirement for Restriction/Election of 6/3/19 clearly states that “Currently, there are no generic claims”.
	Furthermore, current independent claim 1 recites “a mixture of the filler material and the reinforcing element”. This feature reads on the elected Specie I, Fig. 2, with reinforcing structure being reinforcing fibers. Further, the non-elected claim 3 recites that “wherein said at least one reinforcing element comprises reinforcing rods”. This feature reads on Specie II, Fig. 3. The claim 3 contradicts to claim 1, since the “reinforcing rods” recited in claim 3 cannot be mixed with the filler material, as recited in claim 1. Also, said claim 1 recites “a reinforcing element”, not the “at least one reinforcing element” of claim 3.
	Accordingly, in view of the above, claim 1 is not generic and Applicant is again required to cancel the non-elected claims.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835